 Case 1:18-cv-01259-RGA Document 25 Filed 05/09/19 Page 1 of 1 PageID #: 288




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

Election Systems & Software, LLC,

                     Plaintiff,                  C.A. No. 1:18-cv-01259-RGA

               v.                                JURY TRIAL DEMANDED

Smartmatic USA Corporation,

                     Defendant.

                         NOTICE OF ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that Erin E. Larson enters her appearance on behalf of

Defendant Smartmatic USA Corporation.

Dated: May 9, 2019                           DLA PIPER LLP (US)

OF COUNSEL                                   /s/ Erin E. Larson
                                             Denise S. Kraft (DE Bar No. 2778)
Aaron Wainscoat (admitted Pro Hac Vice)      Brian A. Biggs (DE Bar No. 5591)
Timothy Lohse (admitted Pro Hac Vice)        Erin E. Larson (DE Bar No. 6616)
Harpreet Singh (admitted Pro Hac Vice)       1201 North Market Street, Suite 2100
Erin McLaughlin (admitted Pro Hac Vice)      Wilmington, DE 19801-3046
DLA PIPER LLP (US)                           Telephone: (302) 468-5700
2000 University Ave.                         Facsimile: (302) 394-2341
East Palo Alto, CA 94303                     denise.kraft@dlapiper.com
Telephone: (650) 833-2000                    brian.biggs@dlapiper.com
Facsimile: (650) 833-2001                    erin.larson@dlapiper.com
aaron.wainscoat@dlapiper.com
timothy.lohse@dlapiper.com                   Attorneys for Defendant Smartmatic USA
harpreet.singh@dlapiper.com                  Corporation
erin.mclaughlin@dlapiper.com

Larissa S. Bifano (admitted Pro Hac Vice)
Michael Van Handel (admitted Pro Hac Vice)
DLA PIPER LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110-1447
Telephone: (617) 406-6000
Facsimile: (617) 406-6100
larissa.bifano@dlapiper.com
michael.vanhandel@dlapiper.com



EAST\166434687.1
